Title: From Benjamin Franklin to Samuel Rhoads, 26 January 1756
From: Franklin, Benjamin
To: Rhoads, Samuel


Dear Friend
Fort Allen, Jan. 26, 1756.
I am extreamly oblig’d by your kind Concern express’d for my Safety and Welfare. We march’d hither with the greatest Caution, thro’ some passes, however, in the Mountains, that were very dangerous, if the Enemy had oppos’d and we had been careless. Hitherto God has bless’d and preserved us. We have built one pretty strong Fort, and by the End of next Week, or in ten Days, hope to finish two more, one on each side of this, and at 15 Miles Distance. These I suppose will compleat the projected Line from Delaware to Susquehanah. I then propose, God willing, to return homewards and enjoy the Pleasure I promise myself, of finding my Friends well. Till then, adieu; My love to all the Wrights. Yours affectionately
B. Franklin.
 Addressed: To / Mr. Saml Rhoads / Philada